ORR, Judge
(concurring in part and dissenting in part):
I concur with the lead opinion as to Issue I. However, after reviewing the record of trial I must respectfully disagree with the majority’s conclusion that the evidence was factually and legally insufficient to support the appellant’s conviction on Specification 2 of Charge III.
For factual sufficiency, the test for this Court is whether, after weighing the evidence in the record of trial and making allowances for not having personally observed the witnesses, we are convinced of the appellant’s guilt beyond a reasonable doubt. Turner, 25 M.J. at 325. For legal sufficiency, the test for this Court is whether after reviewing the evidence in the light most favorable to the government, we find that any rational trier of fact could have found essential elements of the crime beyond a reasonable doubt. Reed, 54 M.J. at 41. We must “assess the evidence in the entire record without regard to the findings reached by the trial court, and [we] must make [our] own independent determination as to whether the evidence constitutes proof of each required element beyond a reasonable doubt.” Washington, 57 M.J. at 399. In making this assessment, this Court is bound by the “admonition in Article 66(c), UCMJ, to take into account the fact that the trial court saw and heard the witnesses.” Id. Additionally, it is a familiar principle—often referred to in instructing court members— that they may believe all or any part of a witness’ testimony. United States v. Grandy, 11 M.J. 270, 274 (C.M.A.1981). Using these tests, I would affirm the appellant’s conviction for Specification 2 of Charge III.
In the instant case, the appellant was charged with wrongfully using psiloeyn. After finding that the government had not proven beyond a reasonable doubt that the appellant actually used psiloeyn, the military judge found the appellant guilty as a principal under Article 77, UCMJ. The government’s evidence on this specification consisted primarily of the testimony of Amn Hazen. She testified that she consumed an entire baggie of mushrooms that she found on a desk in the appellant’s room. She also testified that she was alone at the time with the appellant and that the appellant had a single room.
While the majority opinion is quick to point out that at trial Amn Hazen testified that she could not remember a lot of details about the evening she used the mushrooms, there are several other details that cause me to agree with the findings of the military judge. First, Amn Hazen had a motive to lie because she and the appellant were good friends at the time of the trial. In fact, during the charged time frame, the two were dating and she testified that the appellant is now like a brother to her. She also stated that she spent two hours visiting the appellant the Sunday before his trial started. Even though Amn Hazen stated she was not trying to protect the appellant, she also stated that she did not want to testify.
Second, it appeared that her demeanor at the trial showed her unwillingness to testify truthfully. In reading her testimony, I found at least three unexplained expressions of her demeanor. Before she testified, there is a brief discussion as to whether she wanted water. Later on, the military judge asked the trial counsel to give her tissues. Very early in her testimony, the trial counsel asked the military judge to treat her as a hostile witness. Although the military judge originally denied the trial counsel’s request, within a few minutes and without a defense objection, the military judge granted the trial counsel’s request to treat Amn Hazen as a hostile witness. A quick reading of the rec*547ord might cause one to believe Amn Hazen was merely answering the trial counsel’s questions. However, something about her responses to the trial counsel’s questions caused the military judge to conclude otherwise. Ultimately, the military judge resorted to conducting his own questioning. The record of trial provides no explanation as to why the military judge told the trial counsel to give Amn Hazen water and tissues. Additionally, there is no explanation in the record of trial regarding why the military judge granted trial counsel’s request to treat Amn Hazen as a hostile witness. However, the actions of the parties seemed to indicate that the military judge’s orders were an appropriate response to Amn Hazen’s demeanor. After hearing her testimony and observing her demeanor, the military judge concluded that Amn Hazen’s version of the events on the evening when she used drags was not entirely credible. However, the evidence need not be free from all conflict for us to be convinced of an accused’s guilt beyond a reasonable doubt. United States v. Roberts, 55 M.J. 724, 731 (N.M.Ct.Crim.App.2001), pet. denied, 56 M.J. 467 (C.A.A.F 2002). “[Fjactfinders may believe one part of a witness’ testimony and disbelieve another.” United States v. Harris, 8 M.J. 52, 59 (C.M.A.1979). In this case, the military judge as the factfinder, believed part of Amn Hazen’s testimony while disbelieving another, and found the appellant guilty beyond a reasonable doubt.
Nevertheless, the majority concluded that the government had not met its burden of proof in showing that the appellant aided in Amn Hazen’s use of the mushrooms. In order to accept the majority’s version of the events, one would have to believe that Amn Hazen does not remember the key events of the evening. Even if she does remember, one would have to believe, that she went with the appellant to his room; she saw a Ziploc bag containing a substance that looked like rotten weeds on his desk; she opened the bag and swallowed the contents. Then Amn Hazen and the appellant left the room and never discussed the contents of the Ziploc bag. Or in the alternative, during the time she or the appellant went to the bathroom, someone came to the appellant’s room, left the Ziploc bag, Amn Hazen saw it, and then consumed the contents in the bag. Using common sense and knowledge of the ways of the world, I do not find either of these suggested alternative theories credible.
Amn Hazen’s real or contrived memory loss may have been sufficient to convince the military judge that the appellant did not use mushrooms that evening, but her testimony was also sufficient to convince the military judge that the appellant was an aider or abettor. Although Amn Hazen testified she could not remember certain things, she did remember drinking heavily, and that she assumed the appellant told her the contents of the bag were mushrooms. She also remembered ingesting the contents of the bag, and that she did not see anyone other than the appellant in his room that evening. Amn Hazen summed up her testimony best when she said that “pure logic” led her to conclude that the appellant told her the Ziploc bag contained mushrooms.
The military judge had the opportunity to observe Amn Hazen’s testimony, demeanor, and assess her credibility. While there may be many reasons why the military judge ordered the trial counsel to give Amn Hazen water and tissues during her testimony and allowed the trial counsel to treat her as a hostile witness, he based these decisions on his personal observations of her demeanor. Additionally, the military judge saw and heard Amn Hazen acknowledge that she was certain that the appellant used mushrooms with her and that she told investigators that the appellant used mushrooms with her. After conducting his own questioning, the military judge concluded that Amn Hazen’s assumption that the appellant provided the mushrooms she used was logical. Without seeing the witnesses and hearing their testimony, I am reluctant to conclude this experienced military judge’s findings were not rational. After reviewing the record of trial and making allowances for the fact that I did not personally observe the testimony of the witnesses, I am convinced of the appellant’s guilt beyond a reasonable doubt. After applying the tests in Turner, Reed, and Washington, I would affirm the appellant’s *548conviction of Specification 2 of Charge III. Therefore, I must respectfully dissent.